DETAILED ACTION
Status of Claims
Claim 1 is canceled and claims 6, 8, 14 and 16 are amended via a preliminary amendment filed 08 June 2018.  Accordingly, claims 2-16 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application, filed 08 June 2018 is a national stage entry of PCT/CN 2018/089043, having an International Filing Date of 30 May 2018.  Accordingly, this application is given priority to 30 May 2018.
Claim Interpretation
Regarding claims 2-16, the clauses such as “to grant a permission …”  and “to send a transaction payment request …” in representative claim 2 are merely statements of intended use which do not affect the method steps of “receiving a transaction request” and “calling the usage smart contract”, respectively.  Similar phrasing will be interpreted accordingly.
Regarding claims 8 and 16, the clause “if the maintenance equipment is not in the initial state” is an optional limitation and, as such, is not further limiting of sending out a prompt message.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim 
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claims 2-16 are objected to because the terms “transaction payment” and “payment transaction” appear to be used interchangeably but may not be intended as such.  For purposes of examination, “transaction payment” will be interpreted as a “payment transaction”. Correction is required.  See related USC § 112(b) rejections.
Claims 2, 9 and 10, are objected to because, citing the representative limitation of claim 2:
receiving a transaction request of using maintenance equipment from a first user, and calling a usage smart contract to grant a permission of usage of the maintenance equipment to the first user according to the transaction request;
the receiving and calling appear to be two separate method steps.  Consider breaking the limitation into two limitations to convey the specific method steps.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 2, 9 and 10, in the limitation of representative claim 2:
sending the transaction information to a block chain node device, so that the block chain node device registers the transaction information in a block chain;
Examiner finds no evidence of how to register transaction information in a block chain. An algorithm or steps/procedure taken to perform this function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Regarding claims 3 and 11, in the limitation of representative claim 3:
receiving a maintenance equipment usage agreement submitted by a second user, and sending the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract according to the usage agreement and registers the usage smart contract in the block chain.
Examiner finds no evidence of how to register a usage smart contract in the block chain. An algorithm or steps/procedure taken to perform this function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Regarding claims 4 and 12, in the limitation of representative claim 4
generating an investment scheme of the maintenance equipment according to the maintenance equipment information and the site information that match with the investment cost information;
Examiner finds no evidence of how to generate an investment scheme. An algorithm or steps/procedure taken to perform this function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Regarding claims 5 and 13, in the limitation of representative claim 5:
receiving maintenance equipment information and investment cost information of the maintenance equipment submitted by the second user, storing the maintenance equipment information and the investment cost information in association, generating digital asset information and sending the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
Examiner finds no evidence of how to register digital asset information in the block chain. An algorithm or steps/procedure taken to perform this function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
Regarding claim 7, in the limitation:
receiving a financing agreement submitted by the second user, and sending the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement; wherein the financing smart contract comprises a financing rule and a financing income sharing rule;
Examiner finds no evidence of how to generate a financing smart contract. An algorithm or steps/procedure taken to perform this function must be described with sufficient 
To overcome these rejections, Applicant should identify where in the specification the new stuff is disclosed, or otherwise, cancel such matter from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2, 9 and 10, in the representative limitation of claim 2:
performing a sharing according to the transaction sharing rule when the payment transaction is finished by the first user;
the term “the payment transaction” lacks antecedent basis.  It is believed the Applicant means to convey the transaction payment in the previous limitation:
calling the usage smart contract to send a transaction payment request to the first user according to the transaction information when the first user finishes using the maintenance equipment;
For purposes of examination, “transaction payment” will be interpreted as a “payment transaction” throughout. Correction is required.
Regarding claims 2, 3, 5, 7, 10, 11, 13 and 15
sending the transaction information to a block chain node device, so that the block chain node device registers the transaction information in a block chain.
is vague and indefinite in that it is unclear what “so that the block chain node device registers the transaction information in a block chain” means to convey.  It is not clear if the Applicant is claiming “registering the transaction information in a block chain”.
Regarding claims 5 and 13, the representative limitation of claim 5:
storing the maintenance equipment information and the investment cost information in association,
is vague and indefinite because it is unclear what “in association” means to convey.  If Applicant is trying to convey “storing the maintenance equipment information in association with the investment cost information”, it is still unclear what “in association” means to convey.
Regarding claims 11, the terms “a usage agreement” and “a usage smart contract” are vague and indefinite in that it is not clear if each refer to “a usage agreement” and “a usage smart contract”, respectively,  recited in the independent claim or another usage agreement and another usage smart contract (emphasis added); the antecedent issue is not clear.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
For purposes of examination, the above claims
Claims 3-8 and 11-16 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 2 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 2-8 are directed to a method for managing a contract, which is a judicial exception of commercial or legal interactions which is a method of organizing human activity.
Claim 2 recites, in part, a maintenance equipment management method comprising the steps of:
receiving a transaction request of using maintenance equipment from a first user, and calling a “contract”;
calling the “contract”; 
performing a sharing according to the transaction sharing rule when the payment transaction is finished by the first user; and 
sending the transaction information, 
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
wherein the usage smart contract comprises a usage agreement, a charging rule and a transaction sharing rule of the maintenance equipment; and
so that the block chain node device registers the transaction information in a block chain;
are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Limitations such as:
to grant a permission of usage of the maintenance equipment to the first user according to the transaction request; and
to send a transaction payment request to the first user according to the transaction information when the first user finishes using the maintenance equipment;
are merely statements of intended use which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
data management server;
sending the transaction information to a block chain node device; and 
a usage smart contract.
A data management server and a block chain node device are additional elements recited at a high level of generality and indicates storing and processing data.  In addition, calling a smart contract is merely accessing a database.  As such, these elements do not provide an inventive concept and do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The server, device and computer program instructions are recited at a high level of generality and, as such, only indicate performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The answer is NO
Similar reasoning and rationale applies to the system claim 9 and apparatus claim 10 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 3-8 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 4, 6 and 8 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claims 3, 5 and 7, the features:
sending the usage agreement to the block chain node device;
generating the usage smart contract;
generating digital asset information and sending the digital asset information to the block chain node device,
registering the digital asset information in the block chain;
generating a financing smart contract; and
calling the financing smart contract to calculate return on investment
add technology to the abstract idea of the independent claim.  However, generating a smart contract, and generating and registering a digital asset information are recited at high levels of generality which do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claim 9 otherwise styled as a system and claims 10-16 styled as an apparatus, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen et al (US Pub. No. 20180225629 A1) in view of Schmeling et al (US Pub. No. 20180096175 A1),
Regarding claims 2, 9 and 10, Brodersen teaches a method, system and a non-transitory computer readable medium for tracking components of equipment [0006]-[0008].  He teaches:
receiving a transaction request of using maintenance equipment from a first user, and calling a usage smart contract to grant a permission of usage of the maintenance equipment to the first user according to the transaction request – [0006], [0018], [0035] “may schedule component maintenance, order components when required, etc.”;wherein the usage smart contract comprises a usage agreement, a charging rule and a transaction sharing rule of the maintenance equipment – [0024] “usage information”, [0030] “control access” and [0053];
calling the usage smart contract to send … transaction information –  [0032], [0034], and [Fig. 4];
performing a sharing according to the transaction sharing rule when the payment transaction is finished by the first user – [0054] and [0070]; and
sending the transaction information to a block chain node device, so that the block chain node device registers the transaction information in a block chain – [0030] “tracking system 125 may be configured to generate a record in the component data store 150 associated with the component for storing the information, or if a record for the component already exists, update the information”, [0052] and [Fig. 4].
Brodersen teaches a requesting a BOM (bill-of-material) associated with equipment [0034].  Brodersen does not explicitly disclose:
calling the usage smart contract to send a transaction payment request to the first user according to the transaction information when the first user finishes using the maintenance equipment; and
a block chain node device that registers the transaction information in a block chain
However, Schmeling teaches a distributed manufacturing platform and related techniques that connect designers, manufacturers, shippers, and other entities and simplify the process of manufacturing and supplying new and existing products [0025]. He describes techniques using a distributed ledger or blockchain to record transactions, execute smart contracts, and perform other operations [Id.].  He teaches a designated recipient being able to authenticate a blockchain to verify and complete the transaction [0129].  He teaches a system of smart-contracts enforcing payment between a device owner and a requestor [0149].  He teaches an appropriate compensation rate being automatically determined based on relevant factors, and a reliable transfer between parties at the agreed-upon intervals (upon partial or total completion of a manufacturing session, upon successful delivery of an item [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodersen’s disclosure to include smart-contracts enforcing payment upon total work completion as taught by Schmeling in order to increase transparency and integrity of a supply chain - Schmeling [0025].
Regarding claims 3 and 11, Brodersen 
receiving a maintenance equipment usage agreement submitted by a second user, and sending the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract according to the usage agreement and registers the usage smart contract in the block chain – [0034] and [0036];
in as much as the limitation appears to be a repetition of steps.
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen in view of Schmeling, in further view of Prasad et al (US Patent No. 10,810,673 B1).
Regarding claims 4 and 12, neither Brodersen nor Schmeling explicitly discloses, before receiving the maintenance equipment usage agreement submitted by the second user:
receiving investment cost information submitted by the second user;
obtaining maintenance equipment information that matches with the investment cost information from the block chain node device according to the investment cost information;
generating an investment scheme of the maintenance equipment according to the maintenance equipment information and the site information that match with the investment cost information; and
sending the investment scheme of the maintenance equipment to the second user.
However, Prasad teaches systems and techniques for reallocating investment funds or generating recommendations for the investor over the course of an investment period [col. 3 lines 18-35].   He teaches generating data products such as visualizations, recommendations, reallocations plans, and alerts that are accessible to an investment plan system using blockchain technology [col. 11 lines 46-56]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodersen’s disclosure to include generating recommendations for reallocating investment funds using blockchain technology as taught by Prasad because such technology ensures that data accessed by a Prasad [col. 11 lines 53-65].
Regarding claim 5 and 13, Brodersen does not explicitly disclose before receiving the transaction request of using the maintenance equipment from the first user:
generating digital asset information and sending the digital asset information to the block chain node device, so that the block chain node device registers the digital asset information in the block chain.
However, Schmeling teaches payments made in fiat currency, cryptocurrency (e.g., Bitcoin, Ethereum, or other altcoins), etc. [0032].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodersen’s disclosure to include payments using cryptocurrency as taught by Schmeling since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Neither Brodersen nor Schmeling explicitly discloses
receiving maintenance equipment information and investment cost information of the maintenance equipment submitted by the second user, and
storing the maintenance equipment information and the investment cost information in association.
However, Prasad teaches receiving data regarding an investor and data regarding various types of investment instruments from various sources [col. 5 lines 1-8].  He teaches receiving investor data regarding liquid and non-liquid assets [Fig. 7].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodersen’s disclosure to include receiving data regarding various types of investment instruments as taught by Prasad because one would have recognized that doing so improves the system and makes the system cost effective.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen in view of Schmeling, in further view of Prasad, in further view of Official Notice.
Regarding claims 6 and 14, neither Brodersen, Schmeling nor Prasad explicitly discloses, after sending the transaction information to the block chain node device:
calculating return on investment according to the transaction information and the investment cost information, and 
sending return on investment to the block chain node device.
However, Examiner takes Official Notice that one having ordinary skill in the art before the effective filing date of the claimed invention would determine the return on investment of a transaction because it would provide him the ability to make sound investment decisions.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen in view of Schmeling, in further view of Prasad, in further view of Official Notice, in further view of Leonard et al (US Pub. No. US 20180300741 A1).
Regarding claims 7 and 15, neither Brodersen, Schmeling nor Prasad explicitly discloses:
receiving a financing agreement submitted by the second user, and sending the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract according to the financing agreement; wherein the financing smart contract comprises a financing rule and a financing income sharing rule; and
receiving financing amount information submitted by a third user.
Leonard teaches a bid platform which receives a financing bid, generates a financing event on the distributed ledger using the smart contracts, propagates the financing event using the distributed ledger, receives one or more financing offers, generates one or more offer events, and receives an accepted offer [0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodersen’s disclosure to include generating a financing event on the distributed ledger using the smart contracts as taught by Leonard because one would have recognized that doing so improves the system and makes the system cost effective.
Neither Brodersen, Schmeling nor Prasad
calling the financing smart contract to calculate return on investment of the third user according to the financing amount information, and sending return on investment to the third user.
However, Examiner takes Official Notice that one having ordinary skill in the art before the effective filing date of the claimed invention would determine the return on investment of a transaction because it would provide him the ability to make sound investment decisions.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen in view of Schmeling, in further view of Leise et al (US Patent No. 10,891,694 B1).
Regarding claims 8 and 16, neither Brodersen nor Schmeling explicitly discloses:
detecting whether the maintenance equipment is in an initial state after the first user finishes the payment transaction; wherein the initial state is the state of the maintenance equipment before the first user uses the maintenance equipment; and
determining that the maintenance equipment is in an abnormal state and sending out a prompt message if the maintenance equipment is not in the initial state.
However, Leise teaches systems and methods for utilizing a distributed ledger, or blockchain, to manage an insurance claim process, in particular, a subrogation claim process [col. 2 lines 15-25].  The systems and methods use evidence oracles for inputting information into the blockchain, utilize machine learning to suggest amounts for the subrogation process, a line item dispute mechanism, and create/manage a distributed ledger in response to a vehicle being in a collision. The methods and systems may make use of secure transactions and smart contracts stored on the blockchain [Id.].  He teaches determining the cause of a vehicle accident from analyzing the telematics, image, sensor, audio, and/or other data collected [col. 26 lines 21-29]. He teaches determining the cause of an accident being related to technology error, vehicle or vehicle equipment faulty operation, and/or other factors [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brodersen’s disclosure to include using smart contracts to determine faulty equipment operation as taught by Leise because one would have recognized that doing so improves the system and makes the system cost effective.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nishi et al:  “MAINTENANCE MANAGEMENT DEVICE AND MAINTENANCE MANAGEMENT METHOD FOR COMPONENT MOUNTING APPARATUS”, (EUROPEAN PATENT APPLICATION No. EP 3116 294 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.

http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692